Citation Nr: 1819677	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  09-27 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual employability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in part, granted the Veteran's claim for a bilateral hearing loss disability and assigned a noncompensable evaluation.  Jurisdiction of the case has since been transferred to the RO in Muskogee, Oklahoma.

A hearing was held in March 2011 by an Acting Veterans Law Judge who has since retired.  The Veteran was offered an opportunity for a new hearing but in January 2018, he declined to have a new hearing.  The transcript of the March 2011 hearing has been included in the claims file.

In an August 2014 decision, the Board denied the Veteran's appeal as to the entitlement to an initial compensable rating for a bilateral hearing loss disability.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, the Court granted a Joint Motion for Remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the Board's decision, and remanded the case for adjudication in accordance with the JMR.  

In July 2015, the Board again denied the Veteran's claim of entitlement to an initial compensable rating for bilateral hearing loss and also determined referral for extras-schedular consideration was not warranted.  In that same denial, the Board also raised the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), which was remanded for additional development.  

In a July 2017 Memorandum Decision, the Court upheld the Board's determination that referral for extra-schedular consideration for the bilateral hearing loss was not warranted.  As such, the only issue remaining on appeal is entitlement to a TDIU.  

FINDINGS OF FACT

1.  The Veteran 's service-connected disabilities include residuals of squamous cell carcinoma on the left tonsil, tongue, and pharynx, rated at 30 percent disabling; tinnitus, rated at 10 percent disabling; and, hearing loss, rated at 0 percent disabling.  His combined rating is 40 percent, effective from February 1, 2008. 

2.  The evidence of record does not indicate his service connected disabilities are so severe as to preclude the Veteran from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to a TDIU on the basis that he is unable to obtain and maintain substantially gainful employment due to the severity of his service connected disabilities.  For the reasons described below, the Board concludes that a TDIU is not warranted.

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16. 

It is further provided that the existence or degree of nonservice-connected or previous employability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  Marginal employment - defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person - shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.

First, the Board notes that the Veteran does not meet the schedular requirement for a TDIU.  The Veteran is only in receipt of service-connection for residuals of squamous cell carcinoma on the left tonsil, tongue, and pharynx, rated at 30 percent disabling; tinnitus, rated at 10 percent disabling; and, hearing loss, rated at 0 percent disabling.  His combined rating is 40 percent, effective from February 1, 2008.  Therefore, he does not satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a) (2017).

Although the percentage requirements are not met, entitlement to benefits on an extraschedular basis may also be awarded when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the Veteran's background including employment and educational history.  38 C.F.R. §4.16(b).  In determining whether employability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017). 

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16 (b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration. 

In this case, the Board finds that the evidence does not warrant a referral to the claim to the Director of the Compensation and Pension Service for extraschedular consideration.

The Board notes that the Veteran is currently unemployed.  On his VA Form 8940, filed in December 2015, the Veteran indicates he last worked in 2006 as a service station manager.  

Records from the Social Security Administration (SSA) in 2007 reflect that the Veteran required hospitalization and frequent VA treatment for chemotherapy and other treatment of head and neck cancer.  These SSA records do not include any indication that hearing loss or tinnitus were factors in awarding his SSA disability benefits.  Regardless, the Board is not bound by the findings of the SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).

A November 2007 VA audiological examination granted service connection for bilateral hearing loss and assigned an initial noncompensable rating.  No comment on employability was provided but it was noted the Veteran reported that ever since the military, he has been unable to hear many environmental sounds, conversations with his family, and reports that speech is usually unclear, especially in the presence of background noise.

A December 2011 esophageal VA examination was conducted.  At that time, the VA examiner noted the Veteran's repot that he stopped working at the time of diagnosis in 2006.  However, the VA examiner concluded there was no reason the Veteran could not perform sedentary managerial duties.  

During the December 2011 VA audiological examination, it was noted that the Veteran's hearing loss would make it difficult to function optimally in any work environment where communication was required to perform the job duties while in excessive amounts of background noise, if no hearing aids were worn.  In a work environment where background noise was minimal, the Veteran's hearing loss would likely have little effect on performance of his job duties, the examiner opined.

A July 2012 esophageal examination determined there was no impact on the Veteran's ability to work.  Further comment was not provided.  

In May 2017, the Veteran was provided VA examinations as directed by the July 2015 Board remand.  

On May 5, 2017, with respect to the impact of the service-connected squamous cell carcinoma, the VA examiner determined the Veteran's squamous cell carcinoma is currently in remission and appears to have limited impact on his ability to work, but significant deficits with some activities of daily living.  The examiner stated that the location of the cancer appears to have involved areas responsible for mastication, swallowing and speech, but his speech is fluent and understandable.  Therefore, there is no contraindication to participate in occupations with at least occasional communication.  However, frequent to constant communication may be precluded as the records do indicate the Veteran did suffer bouts of trismus in 2009 (although it is unclear if this has persisted however the benefit of the doubt has been provided) and certainly a high level of talking could result in discomfort.  

As for physical limitations such as lifting, carrying, reaching, pushing, pulling, grasping, fingering, bending, stooping, kneeling, crouching, standing, walking, sitting there is no prohibition to do so.  There is also no evidence in the medical records of cognitive impairment following the focused radiation that he treated with in 2006.  The examiner also stated that assistive devices and work place accommodations are not needed in regards to his oral squamous cell carcinoma.  Finally, the examine noted that the Veteran does likely have some difficulties with feeding and problems with aspiration as injury to the soft tissue from the radiation would make swallowing solid and pure liquid foods difficult.  

On May 18, 2017, with respect to the impact of the service-connected bilateral hearing loss and tinnitus, the VA examiner determined the veteran's bilateral hearing loss and tinnitus do not render him unable to perform occupational activities required to obtain or retain employment consistent with education and experience.  While his hearing loss does prevent optimal performance during employment, especially in the presence of background noise, it does not result in total communication failure.  Additionally, if the Veteran had appropriate bilateral amplification he would likely do very well in the workplace.  

This VA examiner provided further comment and determined the Veteran's bilateral hearing loss is to a degree that would make it very difficult for employment in all work environments without wearing hearing aids.  His bilateral high frequency hearing loss would make it difficult to understand high pitched voices, conversations on the telephone, or understand conversations with any background noise present.  With hearing aids the Veteran would be likely to obtain or retain employment as his speech recognition is good bilaterally and hearing aids would improve his communication a great deal.  It would still be very important for the Veteran to work in an environment that is not noisy and he is able to communicate with people one on one. 
 
During his 2011 Board hearing held in connection with his claim for an initial compensable rating for bilateral hearing loss, the Veteran stated he had trouble hearing normal conversations and sometimes read lips.  He also stated that he has difficulty hearing in a car, when there is background noise, or when there are multiple speakers.  He did not provide testimony that the hearing loss disability was a factor in past or current impairment of industrial ability.  

VA treatment records dated through December 2016 are also of record.  However, Board finds that nothing in these treatment records contradict the above VA examiners opinions as to the occupational impairment caused by the Veteran's service-connected disabilities. 

Therefore, the Board finds the most probative evidence of record shows that the Veteran's service-connected disabilities do not individually or collectively preclude him from securing and maintaining substantially gainful employment at any time during the pendency of the appeal.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (holding that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO). 

Accordingly, the Board finds that the most probative evidence of record does not show that referral of the claim to the Director, Compensation Service, for extraschedular consideration is warranted.  Therefore, the claim is denied.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


